BOYER, Chief Judge
(concurring specially) .
The issue presented by this appeal is identical to that presented to this Court in *512Gordon v. Phoenix Insurance Company, Fla.App. 1st, 1970, 242 So.2d 485 and to our sister court of the Third District in Allstate Insurance Company v. Chastain, Fla.App. 3rd, 1971, 251 So.2d 354, cert. den. Sup.Ct.Fla.1972, 263 So.2d 578. The decisions of another District Court of Appeal are not binding on this Court when we have made a prior decision on the same point. (Weedman v. Sunland Roller Rink, Inc., Fla.App. 3rd, 1975, 323 So.2d 688). Accordingly, although I am of the view that the decision reached by our sister court in Allstate Insurance Company v. Chastain, supra, is the better rule of law, in the interest of stare decisis and stability of the law in a single district, I concur in affirmance of the order of the learned trial judge here appealed, who also relied upon and cited Gordon v. Phoenix Insurance Company, supra.